Citation Nr: 1235064	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  08-14 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for left orchiectomy, postoperative carcinoma, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran appeared for a Travel Board hearing in October 2010. 

The Board remanded the claim for additional development and adjudicative action in March 2011.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review. Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  Service connection for left orchiectomy, postoperative carcinoma was denied by the RO in a November 2005 rating decision.  The Veteran did not appeal the decision.  

2.  Evidence received since the November 2005 rating decision is new and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for left orchiectomy, postoperative carcinoma.

3.  A left orchiectomy, postoperative carcinoma was not manifested during the Veteran's active duty service or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.
 

CONCLUSIONS OF LAW

1.  Evidence added to the record since the final November 2005 rating decision is new and material; thus, the claim of entitlement to service connection for left orchiectomy, postoperative carcinoma is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2011).

2.  A left orchiectomy and diagnosis of postoperative carcinoma were not incurred in or aggravated by the Veteran's active duty service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, with regard to the claim to reopen, the Board notes that the Veteran's claim has been reopened; thus, he has not been prejudiced in this regard.

The RO provided a VCAA notice letter to the Veteran in March 2007, before the original adjudication of the claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The March 2007 VCAA notice letter also provided notice of the type of evidence necessary to establish a disability rating or effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board concludes that the Veteran has been afforded appropriate notice under the VCAA.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim for service connection, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated from 1999 to 2010 were obtained and associated with the claims folder.  Private treatment records from Burlington Medical Center were associated with the claims file.  There is no identified relevant evidence that has not been accounted for.  

An attempt to retrieve records from the Social Security Administration (SSA) was also made.  However, in July 2011, SSA responded, indicating that either the Veteran had not filed for SSA disability benefits or that he had filed an SSA claim, but no medical records were obtained.  As such further attempts to obtain these records would be futile.  See 38 C.F.R. § 3.159(c)(2) and (3) (2011); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

The Veteran was not afforded a VA examination to determine the nature and etiology of the left orchiectomy, postoperative carcinoma.  However, under the facts of this case, the Board has no duty to provide a VA examination or obtain a medical opinion.  No evidence of record suggests an indication of an association between the Veteran's service and his left orchiectomy, postoperative carcinoma.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board has carefully considered the Court's language in McLendon that the threshold for showing this association is a low one.  However, there is a threshold.  In this case there is no indication that the current disability may be related to the in-service event and no credible evidence of continuity of symptomatology.  Nor is there any even speculative medical evidence of an association.  Rather, only the Veteran's contentions provide any suggestion of such associations.  The Board does not find the Veteran's contentions to rise to the level of the "indication of an association" referred to in 38 U.S.C.A. § 5103A or in McLendon.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that Veteran's conclusory statements regarding causation were insufficient to trigger the duty to get an examination since all Veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case).  For these reasons, the Board declines to afford the Veteran a VA examination or obtain a medical opinion in this case.  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and Material Evidence

Legal Criteria

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A.  § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2011).

A final decision cannot be reopened unless new and material evidence is presented pursuant to 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In a November 2005 rating decision, the RO denied the claim for entitlement to service connection for left orchiectomy, postoperative carcinoma.  The evidence at that time failed to show that the Veteran's condition was diagnosed or treated in service.   The Veteran was notified of this decision in November 2005.  The Veteran did not appeal this decision.  Thus, the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In order to reopen this claim, new and material evidence must be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In December 2006, the Veteran requested to reopen the claim for service connection for left orchiectomy, postoperative carcinoma.  The evidence submitted since the November 2005 rating decision includes VA treatment reports, lay statements from the Veteran, and testimony given by the Veteran at the 2010 Travel Board hearing.  Specifically, the Veteran reported that he was sprayed with Agent Orange when a plane flew over his truck and released Agent Orange which came into the window.  He further reported that the Agent Orange stuck to his pants and absorbed into his body.

The Veteran's testimony is new because this evidence has not been previously submitted to agency decisionmakers, and it is neither cumulative nor redundant.  This evidence is material because it relates to an unestablished fact necessary to substantiate the claim.  The Veteran's testimony raises a reasonable possibility of substantiating the claim because this evidence establishes an in-service event.  A claimant does not have to demonstrate that the new evidence would probably change the outcome of the prior denial.  Rather, it is important that there be a complete record upon which the claim can be evaluated, and some new evidence may contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Thus, this evidence is new and material.

Given the state of the current record and the newly-received evidence, the Board finds that new and material evidence has been submitted.  Thus, the claim for service connection for left orchiectomy, postoperative carcinoma is reopened.  The issue of service connection for left orchiectomy, postoperative carcinoma will be discussed on the merits below.  

In Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993), the Court held that before the Board may address a matter that has not been addressed by the RO, the Board must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities. 

In the present case, the RO has in fact considered the issue of entitlement to service connection for left orchiectomy, postoperative carcinoma on a de novo basis. See March 2008 statement of the case (SOC) and May 2008 supplemental statement of the case (SSOC).  The Veteran's presentation has not been limited to the matter of submission of new and material evidence.  He has clearly argued the merits of his appeal.  Thus, there is no prejudice in the Board's consideration of this claim on the merits.  In any event, as discussed above, the Veteran has been amply apprised of what is required to establish service connection, and he has set forth his contentions as to why he believes service connection is warranted.  He also presented evidence in an effort to support his argument. 

Service Connection

Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 Vet. App. 341 (1999).

In addition, if a Veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a malignant tumor became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. Such a presumption would be rebuttable, however, by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Regarding herbicide exposure, presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain specified diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a veteran-claimant is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran specifically alleges that his left orchiectomy, postoperative carcinoma was due to his exposure to herbicides while he was in service in Vietnam.  The service personnel records show that the Veteran served in Vietnam from November 1968 to October 1969.  Therefore, the Veteran served in Vietnam during the applicable time period as set forth in 38 U.S.C.A. § 1116, and is therefore presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  The Board acknowledges the Veteran's contention; however, left orchiectomy and testicular carcinoma are not among the listed diseases determined to be associated with herbicide exposure and therefore, the presumption does not apply.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Nonetheless, as noted above, service connection may still be granted if the evidence establishes that the claimed disability is related to service.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for left orchiectomy, postoperative carcinoma.  According to an October 1981 private treatment report, Dr. Kellogg indicated that in the prior month the Veteran noticed that his left testis was much larger than before.  Dr. Kellogg also indicated that in 1975, the Veteran's left testis, was "high in the scrotum, soft, and obviously atrophic."  The report further reveals that three years prior, the Veteran had a ureteral calculus removed by cystoscopic manipulation; and that two years prior, he had an epididymal orchitis.  An October 1981 operative report reflects the Veteran underwent a left inguinal orchiectomy and was diagnosed with embryonal cell carcinoma of the left testes.

With respect to whether a relationship can be established between the postoperative carcinoma and service on a presumptive basis, it is noted that there is no medical evidence of a diagnosis of carcinoma within the first post-service year.  Given the absence of the documentation of carcinoma in the first post-service year, entitlement to service connection for such disability may not be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The evidence clearly shows the Veteran underwent a left orchiectomy and was diagnosed with carcinoma in 1981.  As such the Veteran has a current disability.  

Service treatment records are negative for any genitourinary complaints, diagnoses or treatment.  In this regard, the Veteran's examination prior to enlistment indicates that he had a prior orchiopexy and that his testicle was down.  Additionally, no genitourinary diagnoses were noted on the Veteran's separation examination and the Veteran denied any tumor, growth, cyst, or cancer at that time.  The evidence shows the Veteran did not complain of, or seek treatment for, a genitourinary condition during service, or anytime after separation from until 1975.  Furthermore, the Veteran's left testicle was not enlarged, and was actually described as atrophic in 1975.  However, as noted above, the Veteran served in Vietnam and as such his exposure to herbicides is presumed.  

The final element is a nexus, or link, between the residuals of a left orchiectomy and postoperative carcinoma and the exposure to herbicides during service.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).

There is no competent and credible evidence of record to show that the Veteran's left orchiectomy and carcinoma are in any way related to service to include in-service herbicide exposure.  In fact, the Veteran has not submitted or identified any medical opinion or other medical evidence regarding an etiological relationship to service that supports his claim.  Additionally, there was a significant lapse in time between service and post-service medical treatment.  Such a gap may be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the service treatment records, lapse in time, and other evidence of record, factor against the Veteran's claim.  

The Veteran's assertions have been considered, and it is acknowledged that the Veteran is competent to report that on which he has personal knowledge, i.e., what comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran is a layperson, and as a layperson, he is not competent to etiologically relate his left orchiectomy and carcinoma to any in-service event, encounter or exposure as the cause of his testicular cancer and left orchiectomy is a complex medical question requiring interpretation of diagnostic tests and pathology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  As such, his statements are rejected as they are of no probative value.

In sum, the evidence shows that the Veteran developed a mass in his left testicle many years after service separation which, in turn, led to a left orchiectomy and diagnosis of postoperative carcinoma.  However, there is no competent medical evidence of record to indicate that the orchiectomy and carcinoma were incurred during or are related to service.  Additionally, the record lacks any competent evidence indicating that any herbicide exposure caused or contributed to his orchiectomy or carcinoma.  Thus, there is no competent evidence which establishes that the Veteran's left orchiectomy and carcinoma are related to service.  

As more fully explained above, the Board has concluded that obtaining a VA examination is not necessary to decide this claim.  With consideration of the evidence of record, the length of time following service prior to the left orchiectomy and diagnosis of postoperative carcinoma, and the absence of any competent evidence suggesting a causal link between the Veteran's left orchiectomy, postoperative carcinoma and his service, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

New and material evidence having been received, the claim for service connection for left orchiectomy, postoperative carcinoma is reopened and is granted only to that extent.

Entitlement to service connection for left orchiectomy, postoperative carcinoma is denied.




____________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


